 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                         SOUTHERN DISTRICT OF CALIFORNIA
 8

 9   APRIL KRUEGER, Individually and on                    CASE NO.: 3cv2496-JAH (MDD)
     Behalf of All Others Similarly Situated,
10
                                            Plaintiff,     ORDER GRANTING MOTION
11                                                         TO WITHDRAW COUNSEL
                  v.
12
     WYETH, INC. et al.,
13
                                      Defendants.
14

15

16         Lori Alvino McGill, Norman Pentalovitch, and Jennifer Saulino filed a motion
17   to withdraw as counsel for Defendant in the above-captioned action pursuant to Local
18   Rule 83.3(f)(3). Doc. Nos. 393-95. After reviewing the record and the reasons for
19   withdrawal, the Court finds that the withdrawal will not prejudice other litigants or
20   unduly delay resolution of the case.
21         Accordingly, IT IS HEREBY ORDERED that the Motion to Withdraw as
22   Counsel for Defendant filed by Lori Alvino McGill, Norman Pentalovitch, and
23   Jennifer Saulino is GRANTED. Counsels shall be removed from the parties’ service
24   lists and the Court’s ECF notification system for the above-captioned matter.
25         IT IS SO ORDERED.
26

27
     DATED: February 11, 2020                            ____________________________
28                                                       HON. JOHN A. HOUSTON
                                                         UNITED STATES DISTRICT JUDGE

                                                  1
